Citation Nr: 1610184	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-21 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel









INTRODUCTION

The Veteran served on active duty from August 1967 to April 1970, with subsequent reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Des Moines, Iowa, regional office (RO) that, in pertinent part, denied service connection for bilateral hearing loss. 

The Board remanded this matter on April 2015 for further evidentiary development.  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during active military service.

2.  The Veteran experienced acoustic trauma in combat.

3.  Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss is etiologically related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5100, 5102, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty during active military service or, if pre-existing such service, was aggravated in-service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  The U.S. Court of Appeals for the Federal Circuit has clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  The Board notes that sensorineural hearing loss is considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).

In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where a medical provider relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensorineural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, and 1113; 38 C.F.R. §§ 3.307 and 3.309. 

In order to establish service connection for a disability, there must be (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus, or link, between the current disability and the claimed in-service disease or injury.  38 C.F.R. § 3.303.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2015), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's DD Form 214 reflects that during his 1967-1970 period of service in the U S Army, his primary military occupational specialty (MOS) was that of a helicopter crew chief, and he served in Vietnam from April 1968 to April 1970.  Service personnel records reflect that he was awarded the Bronze Star Medal based on service during military operations in Vietnam in late 1969.  Thus, the combat injury, exposure to acoustic trauma during active service, is conceded.  See 38 U.S.C.A. §1154(b), 38 CFR §3304(d).  

VA will find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide which evidence is probative to the claim and, in so doing, accept certain medical or lay opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he suffers from bilateral hearing loss as a result of acoustic trauma incurred during combat service.  The Veteran maintains that he has been experiencing bilateral hearing loss since service.

The Veteran asserted in his April 2011 claim that he had experienced hearing loss which had started in January 1985.  In a June 2014 appeal the Veteran stated that he was a decorated combat Veteran who had served in Vietnam as a gunner and helicopter crew chief and who was exposed to constant acoustic trauma to his ears from combat experiences and prolonged exposure to hazardous helicopter noise.  

The Veteran also stated that towards the end of his first Vietnam tour he had noticed ringing in the ears and that following discharge hearing loss increased gradually.  In a letter dated August 2015 the Veteran stated that his existing hearing loss was acquired from Vietnam combat exposure.  In an August 2015 statement in support of claim the Veteran clarified that he had experienced hearing loss for over forty years and that the January 1985 entry should have read that hearing loss was first documented in 1982 during a medical exam for a flight physical.  The Board notes that although the Veteran's statements regarding the date when he first noticed hearing loss are not a model of clarity it appears that the Veteran believes that even though it was first documented in 1982 he had noticed earlier hearing loss, during active service or very near the date when he was discharged from service; that is, within the one-year presumptive period.

VA afforded the Veteran an audiology examination in April 2012.  The VA audiologist diagnosed the Veteran with sensorineural hearing loss bilaterally in the frequency ranges of 500-4000 Hz and 6000 Hz or higher frequencies.  Audiological examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
65
75
LEFT
15
30
45
55
65

Speech recognition scores were 80 for the right ear and 82 for the left ear.  Therefore, the Veteran has a current hearing loss disability as defined by VA regulations because the auditory thresholds in the frequencies 3000 and 4000 Hertz were 40 decibels or greater and speech recognition scores for both ears were less than 94 percent.

Turning to the issue of whether there is evidence of an injury, disease or event in service, as noted previously, hearing loss was normal at enlistment and separation audiograms.  However in-service audiometry testing performed in 1969 for a flight physical showed elevated auditory thresholds when compared to those which appeared in the April 1970 separation examination.  On this matter in October 2015 a VA examiner commented that it is possible for thresholds to shift temporarily after a noise exposure, and then fully recover back to normal and that only when these threshold shifts become permanent are they considered to be significant.  

Nevertheless, as noted above, the Veteran contends he incurred acoustic trauma during combat.  The Veteran's service records reflect that he was awarded decorations demonstrating that he engaged in combat with the enemy.  For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  Specifically, it provides that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board finds that the Veteran meets the in-service injury requirement based on his testimony regarding the noise exposure incurred in combat.  Accordingly, the only remaining question is whether the current hearing loss disability began in service or is otherwise related to service.

The April 2012 VA examiner opined that the Veteran's hearing loss was not caused by or a result of an event in military service as hearing was normal at enlistment and separation audiograms.  In October 2015 a VA examiner opined that given normal hearing at discharge, and no significant shift in thresholds from induction to discharge, hearing impairment was less likely as not caused by or aggravated by military noise exposure.  Both examiners relied solely on the absence of hearing loss in service (or at separation from service) as the reason for determining that the Veteran's current hearing loss is not related to his military service.  However, the U.S. Court of Appeals for Veterans Claims has held that service connection for a current hearing disability is not precluded where hearing was within normal audiometric testing limits at separation from service.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (finding that when audiometric test results do not meet their regulatory requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service). 

As the examiners' negative opinions as to the etiology of the Veteran's bilateral hearing loss appear to be based solely on the fact that he had "normal" hearing at induction and separation, the Board finds the premise of these opinions appear to contradict the Court's holding in Hensley.  Moreover, the October 2015 VA examiner did not expressly consider the Veteran's contentions regarding experiencing symptoms of hearing loss since around the time of service as contained in his statements from June 2014 and August 2015.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Finally, the Board notes that although the examiner discounted the report of audiometry testing during a July 1969 flight physical, the examiner failed to explain if that report had any significance on the findings of normal hearing at the April 1970 separation examination.  Accordingly, the Board finds this opinion has low probative value. 

As explained before the Veteran contends that he has experienced symptoms of hearing loss since experiencing acoustic trauma during combat military service.  The Board finds that the Veteran is competent to attest to hearing loss symptoms.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno, 6 Vet. App. at 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, the Veteran's allegations regarding acoustic trauma incurred during combat have been consistent with the other evidence of record which indicates he participated in combat.  The Veteran's statements support the current diagnosis of hearing loss.  Id.   

Therefore, the Board finds that the most competent and credible evidence of record is the Veteran's lay testimony regarding experiencing acoustic trauma, and bilateral hearing loss, during service and continually since service.  Accordingly, the Board finds that the evidence, both positive and negative, is at least in equipoise as to whether the Veteran's current bilateral hearing loss is due to his military service.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board finds that service connection is warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.



ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


